Case: 21-60594     Document: 00516381421         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-60594                        July 5, 2022
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Khaled Noor,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 736 883


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Khaled Noor, a native and citizen of Bangladesh, petitions for review
   of a decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from a decision of the immigration judge (IJ) denying his applications for
   asylum, withholding of removal, and relief under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60594     Document: 00516381421          Page: 2   Date Filed: 07/05/2022




                                   No. 21-60594


   Torture (CAT).        The BIA affirmed the IJ’s adverse credibility
   determination, finding several inconsistencies between his testimony and his
   answers to questions posed during an interview by an asylum officer with the
   U.S. Citizenship and Immigration Services and other evidence he submitted.
          As he did in his appeal to the BIA, Noor challenges the BIA’s
   credibility determination, raising various arguments that attempt to explain
   away or downplay the inconsistencies identified by the BIA. However, the
   BIA cited “specific and cogent reasons derived from the record” to support
   the adverse credibility determination. Singh v. Sessions, 880 F.3d 220, 225
   (5th Cir. 2018) (internal quotation marks and citation omitted). Noor has
   failed to demonstrate that it is clear from the totality of the circumstances
   that no reasonable factfinder could make an adverse credibility ruling in his
   case. See Wang v. Holder, 569 F.3d 531, 538-40 (5th Cir. 2009). Without
   credible evidence, there was no basis for the BIA to grant asylum or
   withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
         Further, the record does not compel a conclusion different from the
   BIA’s determination that the objective evidence of record did not establish a
   likelihood that Noor would be tortured by or with the acquiescence of the
   government. See Arulnanthy v. Garland, 17 F.4th 586, 597-98 (5th Cir. 2021).
   Accordingly, the petition for review is DENIED.




                                        2